Case 7:19-cr-00405 Document 49 Filed on 02/23/21 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                February 24, 2021
                                                                Nathan Ochsner, Clerk
Case 7:19-cr-00405 Document 49 Filed on 02/23/21 in TXSD Page 2 of 2
